Citation Nr: 0510127	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as tropical fungus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).  

Procedural History

The veteran served on active duty from July 1966 until July 
1968.  Service in Vietnam is indicated by the evidence of 
record.

In June 2002, the RO received the veteran's claim of 
entitlement to service connection for tropical fungus.  The 
September 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the September 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's  substantive appeal (VA 
Form 9) in May 2003.  

This matter was previously before the Board in March 2004.  
At that time it was remanded for further development.  That 
development has been completed and the matter has now been 
returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a currently diagnosed skin disorder.  

2.  There is medical evidence of skin rashes in service.

3.  The competent and probative medical evidence of record, 
as well as evidence of continuity of symptomatology, 
indicates that the veteran's skin disorder is related to 
service.  


CONCLUSION OF LAW

Tinea pedis was incurred in military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection of a 
skin condition.  Essentially, he contends that his current 
skin condition is related to a rash first experienced in 
service and that since his separation from service to the 
present he has consistently suffered from this skin 
condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the March 
2003 statement of the case (SOC) and by the April 2003, May 
2003 and November 2004 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2002 and March 2004 which were specifically intended to 
address the requirements of the VCAA.  In particular, the 
March 2004 letter from the Appeals Management Center (AMC) 
explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the March 2004 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claim to be successful.  Therefore, the March 2004 
letter, along with the November 2004 SSOC, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA was 
"responsible for getting.... . . [r]elevant records from any 
Federal agency."  The letter specifically noted that these 
records may include service medical records, VA treatment 
records of Social Security Administration records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its March 2004 letter that he 
was responsible to provide the "enough information about 
[any additional records] so that we can request them from the 
person or agency who has them"  The veteran was also 
informed that he was responsible to sign a release to give VA 
the authority to request documents.  

The March 2004 letter from the RO to the veteran specifically 
notified him that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions he was to take to ensure that the 
record was complete, to include completing consent forms and 
providing information to the RO so that all relevant evidence 
could be obtained.  [March 2004 letter, pages 4, 5.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter directed the 
veteran to "Please provide us with any evidence or 
information you may have pertaining to your claim" [emphasis 
in the original].  The Board believes that the VCAA notice 
provided by the RO complied with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

The Board finds that these documents properly notified the 
veteran and his representative of the information not 
previously provided to VA that was necessary to substantiate 
the claim, and they properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  

The Board notes that the March 2004 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the fact that the 
veteran's claim was adjudicated by the Agency of Original 
Jurisdiction in November 2004, prior to the expiration of the 
one-year period following the March 2004 notification of the 
veteran of the evidence necessary to substantiate his claim, 
does not render the notice invalid or inadequate.  The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of the 
claim in September 2002.  See Pelegrini v. Principi, 17 Vet. 
App 412 (2004).  However, the RO subsequently re-adjudicated 
the claim in November 2004.  As explained above, the veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Additionally, as the benefit sought on appeal has 
been granted, concerns about the timing of VCAA notice aside, 
the veteran is not prejudiced by the Board proceeding to the 
merits of the claim.  See 38 C.F.R. § 20.1102 (2004) 
[harmless error].    

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records, VA medical records and private medical records.  In 
addition, the veteran was accorded a VA compensation and 
pension  (C&P) examination in June 2004.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran indicated in his May 2003 appeal that he did not want 
a hearing.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2004).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b) (2004). In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b). When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the veteran's claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition. There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313 (2004).  
In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  See also 38 C.F.R. 
§ 3.303(d) (2004).

Factual Background

The veteran's service medical records have been obtained and 
associated with his claims folder.  The records indicate that 
the veteran was treated for a skin rash during service.  

Private medical records from September 1988 through July 2000 
show treatment of skin conditions including various rashes, 
basal cell carcinoma and tinea pedis.  
VAMC treatment records for the year 2001 and 2002 indicate 
that the veteran sought treatment at VA for skin conditions 
effecting his chest, hands and feet.  

An April 2003 letter from the personnel office of the 
veteran's former employer indicated that the veteran worked 
for the employer immediately prior to his entry into service 
and that the veteran returned to their employ immediately 
following service.  According to the veteran's personnel 
records, including requests for time off and insurance 
filings, the personnel officer stated that prior to service 
the veteran did not appear to have a skin condition in that 
he did not request time off or seek medical care related to 
such condition.  The personnel officer went on to state that 
upon the veteran's return from service he did seek treatment 
and request time off related to his skin condition.  Included 
with her letter were the attendance records from 1971 which 
documented numerous absences noted as due to "feet".  

Also of record is the April 2003 statement of the veteran's 
accountant.  The statement indicates that from 1969 to the 
present, medical treatment for the veteran's skin condition 
has been a part of his tax records.  

The April 2003 statements of the veteran's wife, sister-in-
law, sister and brother-in-law each stated that the veteran 
has suffered from his skin condition since his return from 
service up to the present time.  

A June 2004 medical opinion includes a diagnosis of tinea 
pedis.  

Analysis

The veteran is seeking entitlement to service connection of a 
skin condition, claimed as a skin fungus.  Essentially, he 
contends that the conditions to which he was exposed during 
service, in particular his service in Vietnam, caused the 
veteran to develop an ongoing skin condition.  

With respect to element (1), current disability, the June 
2004 VA examiner diagnosed tinea pedis.  Hickson element (1) 
is therefore satisfied.  

Turning to element (2), in-service incurrence of disease or 
injury, the Board notes in passing that the veteran served in 
Vietnam during the Vietnam era and, as such, the veteran was 
presumed to have been exposed to herbicides.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Exposure to Agent Orange is considered 
an in-service injury.  As discussed in greater detail above, 
herbicide exposure is presumptively linked to certain 
diseases, including skin diseases.  However, the veteran's 
current disability, tinea pedis, is not a disease which is 
presumed to be caused by Agent Orange exposure.  Indeed, the 
veteran himself does not appear to contend that his skin 
condition is related to Agent Orange exposure.  Instead, his 
contention has been that tropical or other foreign conditions 
encountered during service caused him to contract a fungal 
infection.  The Board further notes that the evidence of 
record is absent any medical evidence linking the veteran's 
tinea pedis to herbicide exposure.  Accordingly, the issue of 
herbicide exposure will be discussed no further in this 
decision and the Board will instead focus the remaining 
analysis on direct service connection.  

The veteran's service medical records have been obtained and 
confirm that the veteran has treated for an unspecified skin 
condition during service.  Accordingly, Hickson element (2), 
in-service incurrence of disease has been met.  

Moving to the Hickson element (3), medical nexus, under the 
provisions of 38 C.F.R. § 3.303(b), continuity of 
symptomatology can satisfy the nexus requirement.  See Savage 
v. Gober, supra.  In this case, the veteran was treated for a 
skin condition in service, is currently diagnosed with tinea 
pedis and has continuously sought treatment for tinea pedis 
since service.  Specifically, the veteran has produced five 
lay statements (four from family members and one from his 
accountant) attesting to the veteran's ongoing treatment for 
his skin condition since his return from service in 1968.  
Additionally, the veteran has provided a statement from his 
employer which clearly indicates that in 1971 the veteran 
incurred substantial work absence from a condition that was 
noted at the time to be related to his feet.  Further, the 
veteran has provided private medical records from September 
1988 to the present which show treatment for intermittent 
flare-ups of tinea pedis.  Based on this record, the Board 
concludes that continuity of symptomatology has been shown 
and element (3) is effectively met.  

In summary, for the reasons expressed above, all three 
Hickson elements have been met, and service connection is 
accordingly granted for tinea pedis.  


ORDER

Entitlement to service connection for tinea pedis is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


